 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4
           GEORGE SPENGLER,
 5
                                Plaintiff,
 6                                                       C18-790 TSZ
              v.
 7                                                       ORDER
           BRAND ENERGY SOLUTIONS,
 8         LLC,

                                Defendant.
 9

10         Counsel having advised the Court that this matter has been resolved, see Notice of

11 Settlement (docket no. 41), and it appearing that no issue remains for the Court’s

12 determination,

13         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

14 prejudice and without costs.

15         In the event settlement is not perfected, either party may move to reopen and trial

16 will be scheduled, provided such motion is filed within 60 days of the date of this Order.

17         The Clerk is directed to send a copy of this Order to all counsel of record.

18         IT IS SO ORDERED.

19         Dated this 18th day of December, 2019.

20

21
                                                     A
                                                     Thomas S. Zilly
22                                                   United States District Judge

23

     ORDER - 1
